EXHIBIT Pilgrim’s Pride Corporation Limited Duration Waiver Agreement This Limited Duration Waiver Agreement (herein, the “Agreement”) is made as of October26, 2008, by and among Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), To-Ricos, Ltd., a Bermuda company (“To-Ricos”), To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”; and together with To-Ricos, the “Foreign Borrowers”; the Company and the Foreign Borrowers collectively, the “Borrowers” and individually, a “Borrower”),the Banks party hereto, and Bank of Montreal, aCanadian chartered bank acting through its Chicago branch, as administrative agent for the Banks (the “Agent”). Recitals: A.The Banks currently extend credit to the Borrowers on the terms and conditions set forth in that certain Fourth Amended and Restated Secured Credit Agreement dated as of February8, 2007, as amended, by and among the Borrowers, the Banks, and the Agent (the “Credit Agreement”). B.The Company has informed the Banks that the Company was not in compliance with Section7.12 (Fixed Charge Coverage Ratio) of the Credit Agreement as of September27, 2008 and may not be in compliance with Section 7.8 (Leverage Ratio) of the Credit Agreement as of September27, 2008 (such instances of noncompliance being hereinafter collectively referred to as the “Subject Default”). C.The Company has requested that the Required Banks waive the Subject Default during the period ending November26, 2008, and the Required Banks are willing to do so subject to the terms and conditions contained in this Agreement. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Incorporation of Recitals; Defined Terms.The Borrowers acknowledge that the Recitals set forth above are true and correct in all material respects.The defined terms in the Recitals set forth above are hereby incorporated into this Agreement by reference.All other capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. 2.Amounts Owing.The Borrowers acknowledge and agree that the principal amount of Loans,
